
	
		II
		110th CONGRESS
		1st Session
		S. 614
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Schumer (for
			 himself, Mr. Brown,
			 Mr. Casey, Ms.
			 Klobuchar, Mrs. McCaskill,
			 Mr. Tester, Mr.
			 Whitehouse, Mrs. Boxer, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code to double the child
		  tax credit for the first year, to expand the credit dependent care services, to
		  provide relief from the alternative minimum tax, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Middle Class Opportunity Act of
			 2007.
		2.Increased child
			 tax credit for first year child is claimed as a qualifying child
			(a)In
			 generalSubsection (a) of section 24 of the Internal Revenue Code
			 of 1986 (relating to child tax credit) is amended by striking with
			 respect to each qualifying child of the taxpayer an amount equal to
			 $1,000. and inserting
				
					with respect to
			 each individual who is a qualifying child of the taxpayer an amount equal
			 to—(1)$2,000, for the
				first taxable year in which such individual is a qualifying child, and
					(2)$1,000, for any
				other taxable year in which such individual is a qualifying
				child.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Expansion of
			 dependent care credit
			(a)Increased
			 phaseout thresholdParagraph (2) of section 21(a) of the Internal
			 Revenue Code of 1986 (defining applicable percentage) is amended by striking
			 $15,000 and inserting $75,000.
			(b)Credit allowed
			 for costs incurred to care for parents and grandparents who do not live with
			 the taxpayer
				(1)In
			 generalParagraph (1) of section 21(b) of the Internal Revenue
			 Code of 1986 (relating to qualifying individual) is amended by striking
			 or at the end of subparagraph (B), by striking the period at the
			 end of subparagraph (C) and inserting , or, and by adding at the
			 end the following new subparagraph:
					
						(D)a dependent of
				the taxpayer (as defined in section 152, determined without regard to
				subsections (b)(1), (b)(2), and (d)(1)(B)) who is the father or mother of the
				taxpayer (or an ancestor of such father or mother) and who is physically or
				mentally incapable of caring for himself or
				herself.
						.
				(2)Conforming
			 amendmentSection 21(b)(1)(B) of such Code is amended by
			 inserting (other than a dependent described in subparagraph (D))
			 after and (d)(1)(B)).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			4.Alternative
			 minimum tax relief
			(a)Increase in
			 alternative minimum tax exemption amount for 2007 and 2008
				(1)In
			 generalSection 55(d)(1) of the Internal Revenue Code of 1986 is
			 amended—
					(A)by striking
			 $62,550 and all that follows through 2006 in
			 subparagraph (A) and inserting the joint return amount in the case of
			 taxable years beginning in 2006, 2007, and 2008, and
					(B)by striking
			 $42,500 and all that follows through 2006 in
			 subparagraph (B) and inserting the unmarried individual return amount in
			 the case of taxable years beginning in 2006, 2007, and 2008.
					(2)Joint return
			 amount; unmarried individual return amountSection 55(d) of such
			 Code is amended by adding at the end the following new paragraph:
					
						(4)Joint return
				amount; unmarried individual return amount
							(A)Joint return
				amountFor purposes of paragraph (1)(A), the joint return amount
				shall be determined as follows:
								
									
										
											The joint return 
											
											For
						taxable years beginning in—amount is—
											
										
										
											2006$62,550
											
											2007$65,350
											
											2008$68,200.
											
										
									
								
							(B)Unmarried
				individual return amountFor purposes of paragraph (1)(B), the
				unmarried individual return amount shall be determined as follows:
								
									
										
											The unmarried
						individual
											
											For
						taxable years beginning in— return amount is—
											
										
										
											2006$42,500
											
											2007$43,900
											
											2008$45,300.
											
										
									
							.
				(b)Allowance of
			 nonrefundable personal credits against regular and alternative minimum tax
			 liabilityParagraph (2) of section 26(a) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 2006 in the heading thereof and inserting
			 2008, and
				(2)by striking
			 or 2006 and inserting 2006, 2007, or 2008.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			5.Consolidation of
			 education tax incentives into the education tax credit
			(a)In
			 generalSection 25A of the Internal Revenue Code of 1986
			 (relating to Hope and Lifetime Learning credits) is amended to read as
			 follows:
				
					25A.Education tax
				credit
						(a)Allowance of
				creditIn the case of any eligible student for whom an election
				is in effect under this section for any taxable year, there shall be allowed as
				a credit against the tax imposed by this chapter for the taxable year in an
				amount equal to the sum of—
							(1)100 percent of so
				much of the qualified tuition and related expenses paid by the taxpayer during
				the taxable year (for education furnished to the eligible student during any
				academic period beginning in such taxable year) as does not exceed
				$1,000,
							(2)50 percent of so
				much of such expenses as exceeds $1,000 but does not exceed $3,000, and
							(3)20 percent of so
				much of such expenses as exceeds $3,000 but does not exceed $5,500.
							(b)Limitations
							(1)Limitation
				based on modified adjusted gross income
								(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
									(i)the excess
				of—
										(I)the taxpayer's
				modified adjusted gross income for such taxable year, over
										(II)$70,000
				($140,000 in the case of a joint return), bears to
										(ii)$20,000 ($40,000
				in the case of a joint return).
									(C)Modified
				adjusted gross incomeThe term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
								(2)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of —
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable year.
								(3)Credit allowed
				only for 3 eligible studentsThe credit under subsection (a) to
				any taxpayer shall not be allowed with respect to more than 3 eligible students
				for any taxable year.
							(4)Other
				limitations
								(A)Credit allowed
				only for 4 taxable yearsAn election to have this section apply
				with respect to any eligible student may not be made for any taxable year if
				such an election (by the taxpayer or any other individual) is in effect with
				respect to such student for any 4 prior taxable years.
								(B)Credit allowed
				for year only if individual is at least 1/2 time student for portion of
				yearThe credit under subsection (a) shall not be allowed for a
				taxable year with respect to the qualified tuition and related expenses of an
				individual unless such individual is an eligible student for at least one
				academic period which begins during such year.
								(C)Denial of
				credit if student convicted of a felony drug offenseThe credit
				under subsection (a) shall not be allowed for qualified tuition and related
				expenses for the enrollment or attendance of a student for any academic period
				if such student has been convicted of a Federal or State felony offense
				consisting of the possession or distribution of a controlled substance before
				the end of the taxable year with or within which such period ends.
								(c)DefinitionsFor
				purposes of this subsection—
							(1)Eligible
				studentThe term eligible student means, with
				respect to any academic period, a student who—
								(A)meets the
				requirements of section 484(a)(1) of the Higher Education Act of 1965 (20
				U.S.C. 1091(a)(1)), as in effect on the date of the enactment of the Taxpayer
				Relief Act of 1997, and
								(B)is carrying at
				least 1/2 the normal full-time work load for the course of study the student is
				pursuing.
								(2)Qualified
				tuition and related expenses
								(A)In
				generalThe term qualified tuition and related
				expenses means tuition and fees required for the enrollment or
				attendance of an eligible student who is—
									(i)the
				taxpayer,
									(ii)the taxpayer's
				spouse, or
									(iii)any dependent
				of the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151,
									at an
				eligible educational institution for courses of instruction of such individual
				at such institution.(B)Inclusion of
				certain expenses for books
									(i)In
				generalFor purposes of subparagraph (A), tuition and fees shall
				include 50 percent of amounts paid or incurred for books.
									(ii)LimitationThe
				amount of tuition and fees taken into account under subparagraph (A) by reason
				of clause (i) for any taxable year shall not exceed $250 with respect to any
				eligible student.
									(C)Exception for
				education involving sports, etcSuch term does not include
				expenses with respect to any course or other education involving sports, games,
				or hobbies, unless such course or other education is part of the individual's
				degree program.
								(D)Exception for
				nonacademic feesSuch term does not include student activity
				fees, athletic fees, insurance expenses, or other expenses unrelated to an
				individual's academic course of instruction.
								(3)Eligible
				educational institutionThe term eligible educational
				institution means an institution—
								(A)which is
				described in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088),
				as in effect on the date of the enactment of the Taxpayer Relief Act of 1997,
				and
								(B)which is eligible
				to participate in a program under title IV of the Higher Education Act of
				1965.
								(d)Election not To
				have section applyA taxpayer may elect not to have this section
				apply with respect to the qualified tuition and related expenses of an
				individual for any taxable year.
						(e)Special
				rules
							(1)Identification
				requirementNo credit shall be allowed under subsection (a) to a
				taxpayer with respect to the qualified tuition and related expenses of an
				individual unless the taxpayer includes the name and taxpayer identification
				number of such individual on the return of tax for the taxable year.
							(2)Adjustment for
				certain scholarships, etcThe amount of qualified tuition and
				related expenses otherwise taken into account under subsection (a) with respect
				to an individual for an academic period shall be reduced (before the
				application of subsections (a), (b), and (c)) by the sum of any amounts paid
				for the benefit of such individual which are allocable to such period
				as—
								(A)a qualified
				scholarship which is excludable from gross income under section 117,
								(B)an educational
				assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United
				States Code, or under chapter 1606 of title 10, United States Code, and
								(C)a payment (other
				than a gift, bequest, devise, or inheritance within the meaning of section
				102(a)) for such individuals educational expenses, or attributable to
				such individuals enrollment at an eligible educational institution,
				which is excludable from gross income under any law of the United
				States.
								(3)Treatment of
				expenses paid by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins—
								(A)no credit shall
				be allowed under subsection (a) to such individual for such individual's
				taxable year, and
								(B)qualified tuition
				and related expenses paid by such individual during such individual's taxable
				year shall be treated for purposes of this section as paid by such other
				taxpayer.
								(4)Treatment of
				certain prepaymentsIf qualified tuition and related expenses are
				paid by the taxpayer during a taxable year for an academic period which begins
				during the first 3 months following such taxable year, such academic period
				shall be treated for purposes of this section as beginning during such taxable
				year.
							(5)Denial of
				double benefitNo credit shall be allowed under this section for
				any expense for which a deduction is allowed under any other provision of this
				chapter.
							(6)No credit for
				married individuals filing separate returnsIf the taxpayer is a
				married individual (within the meaning of section 7703), this section shall
				apply only if the taxpayer and the taxpayer's spouse file a joint return for
				the taxable year.
							(7)Nonresident
				aliensIf the taxpayer is a nonresident alien individual for any
				portion of the taxable year, this section shall apply only if such individual
				is treated as a resident alien of the United States for purposes of this
				chapter by reason of an election under subsection (g) or (h) of section
				6013.
							(f)Inflation
				adjustments
							(1)Dollar
				limitation on amount of credit
								(A)In
				generalIn the case of a taxable year beginning after 2008, each
				of the dollar amounts under subsection (a) shall be increased by an amount
				equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
									(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $100, such
				amount shall be rounded to the next lowest multiple of $100.
								(2)Income
				limits
								(A)In
				generalIn the case of a taxable year beginning after 2008, the
				$70,000 and $140,000 amounts in subsection (b)(1)(B) shall each be increased by
				an amount equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
									(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
								(g)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this section, including regulations providing for a recapture of the
				credit allowed under this section in cases where there is a refund in a
				subsequent taxable year of any amount which was taken into account in
				determining the amount of such
				credit.
						.
			(b)Repeal of
			 deduction for qualified tuition and related expenses
				(1)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking section 222 (relating to qualified
			 tuition and related expenses).
				(2)Clerical
			 amendmentThe table of section for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section
			 222.
				(c)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 26(a) of the Internal Revenue Code of 1986 is amended by inserting
			 25A, after 24,.
				(2)Section 62(a) of
			 such Code is amended by striking paragraph (18).
				(3)Subparagraph (B)
			 of section 72(t)(7) of such Code is amended by striking section
			 25A(g)(2) and inserting section 25A(e)(2).
				(4)Section 221(d) of
			 such Code is amended—
					(A)by striking
			 section 25A(g)(2) in paragraph (2)(B) and inserting
			 section 25A(e)(2),
					(B)by striking
			 section 25A(f)(2) in paragraph (2)(B) and inserting
			 section 25A(c)(3), and
					(C)by striking
			 section 25A(b)(3) in paragraph (3) and inserting section
			 25A(c)(1).
					(5)Section 529 of
			 such Code is amended—
					(A)by striking
			 section 25A(g)(2) in subclause (I) of subsection (c)(3)(B)(v)
			 and inserting section 25(e)(2),
					(B)by striking
			 section 25A(b)(3) in clause (i) of subsection (e)(3)(B) and
			 inserting section 25A(c)(1).
					(6)Section 530 of
			 such Code is amended—
					(A)by striking
			 section 25A(g)(2) in subclause (I) of subsection (d)(2)(C)(i)
			 and inserting section 25A(e)(2),
					(B)by striking
			 section 25A(g)(2) in clause (iii) of subsection (d)(4)(B) and
			 inserting section 25A(e)(2).
					(7)Section 1400O of
			 such Code is amended by adding at the end the following flush sentence:
					
						For
				purposes of this section, any reference to section 25A shall be treated as a
				reference to such section before the date of the enactment of this
				sentence..
				(8)Subsection (e) of
			 section 6050S of such Code is amended by striking (without regard to
			 subsection (g)(2) thereof) and inserting (without regard to
			 subsection (e)(2) thereof).
				(9)Subparagraph (J)
			 of section 6213(g)(2) of such Code is amended by striking section
			 25A(g)(1) and inserting section 25A(e)(1).
				(10)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 25A and inserting the
			 following:
					
						
							Sec. 25A. Education tax
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to expenses
			 paid after December 31, 2007 (in taxable years ending after such date), for
			 education furnished in academic periods beginning after such date.
			
